Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The specification amendment, filed 1/6/2021, has been entered.
The supplemental amendment, filed 3/8/2021, has been entered.
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Applications 16/176434, 16/399672, 16/399642, 16/399615, 16/399588, 16/399791, 16/399769, 16/399727, 16/399702, 16/399817 and 16/399800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other things, a core control circuit comprising an interconnection network interface; a thread control memory comprising a thread identifier pool register storing a plurality of thread identifiers, a program count register storing a received program count, a data cache storing cached data and a general purpose register storing at least one argument; an execution queue storing thread identifiers with a valid status, a selection circuit that in response to a work descriptor data packet having the received program count and at least one received argument, automatically assigns a thread identifier to a corresponding execution thread, automatically places the thread identifier in the execution queue and automatically periodically selects the thread identifier for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995. The examiner can normally be reached on Mon-Fri from 8 am – 4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached at telephone number (571) 272-4169. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JYOTI MEHTA/Primary Examiner, Art Unit 2182